DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites “less essential tasks to be in an idle mode.” The “less essential” fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 28 recites “when a workflow is running in the alternative mode, the workflow adds extra requirements to a workflow manager so that the data remains available when task states are changed from one state to another.” The “extra requirements” fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 29 recites “a workflow manager schedules tasks in various conditions.” The “various conditions” fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 30 recites “the streaming mode is configured to be used for use cases that have low latency and real time instantaneous processing requirements so that at least a portion of the data does not need to be stored or cached, as the data flows through tasks in a sequence of relatively small fragment sizes.” The “use cases that have low latency and real time instantaneous processing requirements” fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sodagar (US20210096922A1).
Regarding claim 1, Sodagar discloses an apparatus comprising (para [0009, 0011] shows an apparatus belonging to a NBMP system network-based media processing (NBMP) system): 
at least one processor; and at least one memory including computer program code; wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to (para [0011]): 
process media comprising data over a network, the processing [media processing tasks] having an input and an output (para [0035] shows the NBMP source can specify a connection map to define connections of inputs and outputs of the media processing tasks); 
determine a value of a mode parameter to process the data, the value of the mode parameter set to either push or pull (para [0043] shows the workflow manager (103) can configure the tasks to push the processed media data/streams (or make them available through a pull mechanism) to a next task in the workflow graph); 
wherein the mode parameter is added to an input descriptor or an output descriptor (para [0077] shows the description of the media processing function can include one or more of the following descriptors: input, output), and 
the mode parameter functions with a protocol parameter together in the input descriptor and the output descriptor (para [0078] shows the input or output media-parameters objects can include protocol); 
determine, for the input [media sink], when the value of the mode parameter is set to push, that the data is pushed to the input, otherwise when the value of the mode parameter is set to pull, that the data is pulled with the input (para [0026] shows the media sink (115) can consume an output of the workflow; para [0043] shows the workflow manager (103) can configure the tasks to push the processed media data/streams to the media sink, or make them available to the media sink through a pull mechanism); and 
determine, for the output [media source], when the value of the mode parameter is set to push, that the data is pushed from the output, otherwise when the value of the mode parameter is set to pull, that the data is pulled from the output (para [0026] shows the media source (111) can provide an input to the workflow; para [0043] shows the workflow manager (103) can configure the media source to push the processed media data/streams, or make them available from the media source through a pull mechanism.)

Regarding claim 2, Sodagar discloses the apparatus of claim 1, wherein the input descriptor and the output descriptor define a caching server uniform resource locator parameter configured to indicate a uniform resource locator of a server where the media is sent or retrieved (para [0022] shows the NBMP system (100) providing various cloud-based media processing capabilities such as media-aware caching; para [0078] shows the input or output metadata-parameter objects can include caching-server-url.)

Regarding claim 3, Sodagar discloses the apparatus of claim 2, wherein in response to the caching server uniform resource locator parameter being missing for a workflow, a workflow manager assigns destination information of a media processing entity to a media source, such that a media sink ingests the media (para [0022] shows live media ingestion; para [0088] shows a set of one or more default parameter values of configuration parameters and input parameters of the processing function.)

Regarding claim 4, Sodagar discloses the apparatus of any one of claims 1 to 3, wherein: 
the media is processed as a media stream with a first media source and a second media source (Fig 2 and para [0046] show a first media source T1 and a second media source T2);  
the first media source is a framework for live uplink streaming media sink client of the second media source (para [0022] shows live media ingestion; para [0103] shows the first media source is a camera; para [0019] show a NBMP source describes requested media processing and provides information about the nature and format of media data. In response, an NBMP workflow manager eta establish a media processing workflow and inform the NBMP source that the media sink client is ready, and the requested media processing can start), and 
the second media source is a network based media processing receiver configured to ingest the media stream in push mode; or the first media source is a framework for live uplink streaming media sink server to the second media source, and the second media source is a network based media processing client configured to collect the media stream in pull mode (para [0022] shows live media ingestion; para [0019] shows the first media source then starts transmitting media to the network media sink for processing; para [0043] shows the workflow manager (103) can configure the tasks to push the processed media data/streams (or make them available through a pull mechanism) to a next task in the workflow graph.)

Regarding claim 5, Sodagar discloses the apparatus of any one of claims 1 to 4, wherein the media is processed from a first media source to a second media source, where the first media source comprises an upstream task, and the second media source comprises a downstream task (Fig 2 and para [0103] show the first media source T1 then starts transmitting upstream media to the second media source T2 for a downstream task to task T3);

Regarding claim 6, Sodagar discloses the apparatus of any one of claims 1 to 5, wherein the media is processed as a media stream with a network based media processing entity (para [0022] shows media delivery methods such as streaming, para [0029] shows media processing in the network), 
the network based media processing entity comprising at least one input and output descriptor comprising at least one parameter configured to identify a type of the media stream (para [0078] shows the input or output media-parameters objects can include mime-type, image-format ac-type, mime-type, coder-type, etc.)

Regarding claim 7, Sodagar discloses the apparatus of any one of claims 1 to 6, wherein at least one parameter describing the media comprises a live indication (para [0022, 0078] shows the input or output media-parameters objects can include live media ingestion.)

Regarding claim 8, Sodagar discloses the apparatus of any one of claims 1 to 7, wherein at least one parameter describing the media comprises at least one of: 
duration, the duration describing availability of the data from a moment the data appears when the data is pulled, where a duration value of 0 indicates that a stream is live and a continuous stream ready to be pulled or continuously pushed; persistence, the persistence comprising: a persistency capability configured to indicate whether storage provided with media processing is automatically persistent, where a default value of the persistency capability comprises true; a secure persistency configured to indicate whether a persistent data transfer is secure, where a default value of the secure persistency comprises false; or a persistence storage uniform resource locator defining a location of one or more items of storage configured to be used to transfer media processing entity data and state or task data and state; or latency, where the latency defines a minimum interval between two fetches or pushes accepted with input of the input descriptor or output of the output descriptor (para [0080] shows the set of descriptors can include security, typical-delay, min-delay, max-delay; para [0088] shows a set of one or more default parameter values of configuration parameters and input parameters of the processing function.)

Regarding claim 9, Sodagar discloses the apparatus of any one of claims 1 to 8, wherein a workflow description for processing the media is passed from a network based media processing source to a workflow manager (para [0004] shows NBMP defines a Workflow Manager that can use implementations of ready-made media processing functions and compose them together to create a media processing workflow), 
wherein the workflow description describes input data and output data, functions used to process the media during a network based media processing workflow, and other requirements for the workflow, wherein the network based media processing workflow is described using the input descriptor and the output descriptor (para [0035] shows the NBMP source (101) can use a description of the media processing tasks by which the workflow is to be created, and can specify a connection map to define connections of inputs and outputs of the media processing tasks.)

Regarding claim 10, Sodagar discloses an apparatus comprising (para [0009, 0011] shows an apparatus belonging to a NBMP system network-based media processing (NBMP) system): 
at least one processor; and at least one memory including computer program code; wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to (para [0011]): 
define, with network based media processing, an input descriptor and an output descriptor (para [0077] shows the description of the media processing function can include one or more of the following descriptors: input, output); 
wherein the input descriptor and the output descriptor are used for ingesting or egesting media and metadata into network based media processing workflow pipelines (para [0078] shows the input descriptor can include two arrays of objects: one for media inputs and one for metadata inputs. Similarly, the output descriptor can include two arrays of objects: one for the media outputs and one for metadata outputs); 
wherein the input descriptor and the output descriptor are used for delivering outcome data from the pipelines to network based media processing media sink targets and internal inputs and outputs between upstream and downstream tasks (para [0023] shows the NBMP system (100) can include a NBMP source (101), a NBMP workflow manager (103), a function repository (105), a media source (111), a data processing entity (MPE) (113), and a media sink (115); Fig 2 and para [0046] show the workflow manager (103) can generate a pipeline of upstream and downstream nodes. Each node of the DAG (200) can represent a media processing task in the workflow (200)); and 
process media comprising data over a network, using at least the input descriptor and the output descriptor (para [0078] shows the input descriptor can include two arrays of objects: one for media inputs and one for metadata inputs. Similarly, the output descriptor can include two arrays of objects: one for the media outputs and one for metadata outputs.)

Regarding claim 11, Sodagar discloses the apparatus of claim 10, wherein the input descriptor and the output descriptor define essential accessibility information including media content formats, types, and protocols, and the media and metadata are available through a caching server uniform resource locator defined in the input descriptor and the output descriptor (para [0078] shows the input or output media-parameters objects can include stream-id, name, keywords, mime-type, video-format, audio-format, image-format ac-type, protocol, throughput, buffer-size catching-server-url, or the like. The input or output metadata-parameter objects can include stream-id, name, keywords, mime-type, coder-type, protocol, max-size, min-interval, caching-server-url, scheme-uri, or the like.)

Regarding claim 12, Sodagar discloses the apparatus of any one of claims 10 to 11, wherein ingesting or egesting of the media is performed with at least one of a media source, a media sink, a media processing entity, or a plurality of tasks, and where there is interworking among the tasks (para [0023] shows the NBMP system (100) can include additional media source(s), media sink(s); para [0024] shows the NBMP source (101) can describe, or otherwise indicate, media processing operations to be performed by the media processing entity (113); para [0034] shows media processing functions can be selected from the corresponding media processing tasks.)

Regarding claim 13, Sodagar discloses the apparatus of any one of claims 10 to 12, wherein the media and metadata are provided from various sources and consumed with various sinks (para [0023] shows the NBMP system (100) can include additional media source(s), media sink(s).)

Regarding claim 15, Sodagar discloses the apparatus of any one of claims 10 to 14, wherein: a source task pushes outcome data to downstream components, the outcome data being the media or metadata and the downstream components being at least one task or a media sink; or the at least one task pulls data from at least one upstream element, the at least one upstream element being one of the at least one task or a media source (para [0043] shows the workflow manager (103) can configure the tasks to push the processed media data/streams (or make them available through a pull mechanism) to a next task in the workflow graph.)

Regarding claim 16, Sodagar discloses the apparatus of any one of claims 10 to 15, wherein: 
a source task initiates transfer of the data, in response to a value of a mode parameter being set to push (Fig 2 and para [0043] shows the workflow manager (103) can configure the source task to push the processed media data/streams to a next task in the workflow graph); and 
a downstream task initiates data transfer in a media processing pipeline, in response a value of the mode parameter being set to pull (Fig 2 and para [0043] shows the workflow manager (103) can configure a downstream task to pull mechanism from a task in the workflow graph.)

Regarding claim 17, Sodagar discloses the apparatus of any one of claims 10 to 16, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to: 
define a network based media processing input and output caching server uniform resource locator parameter configured to identify at least one of: endpoints for push type input, where an upstream system pushes the data to at least one task; or source internet protocol addresses used for upstream data processing for a pull type input, where a task pulls data from the upstream system (para [0078] shows the input or output metadata-parameter objects can include caching-server-url; para [0043] shows the workflow manager (103) can configure the tasks to push the processed media data/streams (or make them available through a pull mechanism) to a next task in the workflow graph.)

Regarding claim 18, Sodagar discloses the apparatus of claim 17, wherein the endpoints comprise internet protocol addresses (para [0004] shows the Network-based Media Processing (NBMP) standard is being developed to perform media processing on any IP network. One skilled in the art would recognize endpoints in an IP network would comprise internet protocol addresses.)

Regarding claim 19, Sodagar discloses the apparatus of any one of claims 17 to 18, wherein the upstream system comprises at least one task or a media source (Fig 2 and para [0045] shows the workflow manager (103) can generate a graph (e.g., a DAG) (200). The DAG (200) can include a plurality of upstream nodes (T2)-(T6); para [0046] shows each node of the DAG (200) can represent a media processing task in the workflow.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sodagar in view of Sodagar (US20210096925A1), hereby after Sodagar_2.
Regarding claim 14, Sodagar fails to teach the apparatus of any one of claims 10 to 13, wherein a network based media processing standard is agnostic to transportation protocols and networks.
However, Sodagar_2 discloses a network based media processing standard is agnostic to transportation protocols and networks (para [0039] shows a NBMP media processing system is configured to be media format and protocol agnostic.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Sodagar with the teaching of Sodagar_2 in order to implement a flexible media processing system that is agnostic to many protocol implementation.

Regarding claim 20, Sodagar fails to teach the apparatus of any one of claims 10 to 19, wherein at least one task is configured to support one or multiple input types for different formats and protocols, including hypertext transfer protocol live streaming pull input and real time messaging protocol push input.
However, Sodagar_2 discloses at least one task is configured to support one or multiple input types for different formats and protocols, including hypertext transfer protocol live streaming pull input and real time messaging protocol push input (para [0035] shows network-based media processing (NBMP); para [0088] shows HTTP/1.1 is used as the protocol; para [0040] shows media processing pipelines, as well as access to processed media data and metadata in real-time or in a deferred way are enabled; para [0064] shows the workflow manager (103) can configure the tasks to push the processed media data/streams (or make them available through a pull mechanism) to a next task in the workflow graph.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Sodagar with the teaching of Sodagar_2 in order to support the commonly used hypertext transfer protocol.

Claims 21-27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sodagar in view of Hinds et al. (US20190028691A1).
Regarding claim 21, Sodagar discloses an apparatus comprising (para [0009, 0011] shows an apparatus belonging to a NBMP system network-based media processing (NBMP) system): 
at least one processor; and at least one memory including computer program code; wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to (para [0011]): 
process video data for a first task in a push mode, wherein the first task is in an idle or running state (para [0025] shows a media processing task or a task can be a runtime instance of a function; para [0043] shows the workflow manager (103) can configure the media source to push the processed media data/streams); and 
process the video data for a second task in a pull mode, wherein the second task is in an idle or running state (para [0025] shows a media processing task or a task can be a runtime instance of a function; para [0043] shows the workflow manager (103) can configure the media source to make them available from the media source through a pull mechanism.)
Sodagar fails to teach video on demand.
However, Hinds discloses video on demand (para [0010, 0066] shows Network-Based Media Processing (NBMP) for on-demand video.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Sodagar with the teaching of Hinds in order to process video on demand.

Regarding claim 22, Sodagar discloses the apparatus of claim 21, wherein network based media processing workflows have no constraints on execution modes when the first task and the second task run in batch processing (Sodagar; para [0047] shows a workflow can include any suitable number of input(s) (or workflow input(s)) and any suitable number of output(s) (or workflow output(s); para [0059] shows the signal stream 48 may include a succession of combined image frames 60 in that each frame 60 has separate left and right images.)

	Regarding claim 23, Sodagar discloses the apparatus of claim 22, wherein the second task is in a running state when a first task is either done, in the idle state, or in the running state (Sodagar; para [0031] shows a task 1 and a task 2 run by the MPE at runtime.)

	Regarding claim 24, Sodagar discloses the apparatus of any one of claims 21 to 23, wherein a streaming mode comprises the first task and the second task being in the running state (Sodagar; para [0024] shows video streaming service; para [0031] shows a task 1 and a task 2 run by the MPE at runtime.)

	Regarding claim 25, Sodagar discloses the apparatus of claim 24, wherein in the streaming mode, the data become available to the first task or the second task as soon as possible, constrained with data transfer throughput and latency (Sodagar; para [0080] shows typical-delay, min-delay, max-delay, typical-throughput,
min-throughput, max-throughput.)

	Regarding claim 26, Sodagar discloses the apparatus of any one of claims 21 to 25, wherein a default mode comprises a network based media processing workflow assuming common states of tasks of the network based media processing workflow, and the default mode supports live or real time media processing for fast media processing and delivery (Sodagar; para [0005] shows a default value of a resource requirement parameter indicating a default resource requirement for instantiating a reference instance of a processing function on a computing platform with one or more default parameter values of configuration parameters and input parameters of the processing function; para [0022] shows live media ingestion; para [0070] shows real-time processing of respective input video. Hinds; para [0010] shows content creation section 502 may include 2D live or on-demand video; para [0121] shows the participants are able to interact in real-time.)

	Regarding claim 27, Sodagar discloses the apparatus of claim 26, wherein a workflow in a running state assumes tasks are also in the running state (Sodagar; para [0031] shows the task API can be used by the workflow t to configure and monitor task(s) (e.g., a task 1 and a task 2 run by the MPE a runtime.))

	Regarding claim 29, Sodagar discloses the apparatus of any one of claims 21 to 28, wherein a workflow manager schedules tasks in various conditions and instantiates uniform resource locators for media or metadata for data transfer, and provides support for both a batch processing mode and a streaming mode (Sodagar; para [0078] shows the input or output media-parameters objects can include stream-id, name, keywords, mime-type, video-format, audio-format, image-format ac-type, protocol, throughput, buffer-size catching-server-url, or the like. The input or output metadata-parameter objects can include stream-id, name, keywords, mime-type, coder-type, protocol, max-size, min-interval, caching-server-url, scheme-uri, or the like.)

Regarding claim 30, Sodagar discloses the apparatus of claim 29, wherein the streaming mode is configured to be used for use cases that have low latency and real time instantaneous processing requirements so that at least a portion of the data does not need to be stored or cached, as the data flows through tasks in a sequence of relatively small fragment sizes (Sodagar; para [0078] shows the input or output media-parameters objects can include buffer-size, max-size, min-interval, caching-server-url, scheme-uri, or the like; para [0080] shows typical-delay, min-delay, max-delay, typical-throughput, min-throughput, max-throughput.)
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamagishi et al. (US20220124139A1) discloses in para [0149] a workflow for media processing on the cloud and a framework of the applications are currently being defined in MPEG-I-Network-Based Media Processing (MPEG-I-NBMP).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442